UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7725


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID L. ALEXANDER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, District
Judge. (7:07-cr-00030-gec-mfu-3; 7:09-cv-80172-gec-mfu)


Submitted:    December 15, 2009            Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David L. Alexander, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David       L.    Alexander        seeks     to     appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.        The     order      is   not    appealable        unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner     satisfies         this        standard      by     demonstrating            that

reasonable      jurists      would     find      that    any       assessment       of     the

constitutional        claims    by    the    district        court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Alexander

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability         and      dismiss      the     appeal.          We

dispense     with     oral     argument       because        the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                             2